DETAILED ACTION
This office action is a response to the amendment and arguments filed on May 28, 2021.
Claims 1, 2, 4-15, 17-28 and 30-32 are pending.
Claims 9 and 22 are allowed.
Claims 1, 2, 8, 10, 11, 13-15, 21, 23, 24, 26-28 are rejected.
Claims 4-7, 12, 17-20, 25 and 30-32 are objected to.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed May 28, 2021, with respect to the rejection of Claim 9 and 22 under 35 U.S.C. §103 have been fully considered and are persuasive.  The Claim 9 and 22 under 35 U.S.C. §103 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, 2, 8, 10, 11, 13-15, 21, 23, 24, 26-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 13-15, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. U.S. Patent Application Publication 2020/0145079, hereinafter Marinier, in view of Li et al. U.S. Patent Application Publication 2019/0200389, hereinafter Li, and Liu et al. U.S. Patent Application Publication 2016/0037560, hereinafter Liu.

Regarding Claim 1, Marinier discloses a method for wireless communication at a wireless device (Abstract; Figure 2, 4 and 7), comprising:
identifying one or more transmit beams to be used by the wireless device for transmissions in a transmission opportunity of a shared radio frequency spectrum (Paragraph [0045-0062] A UE may determine that the beams used in reception and transmission in a receive and a transmit beam; Paragraph [0096-0120] Identification and determination of transmit beams and beam correspondence between receive beams and transmit beams) ;
determining an energy of each of the one or more transmit beams to be used by the wireless device (Paragraph [0215-0236] A UE may determine a beam class, a beam group, and a beam to use for uplink transmission based on measurement of one or multiple downlink beams by using at least one of the following exemplary embodiments: quality/spatial/energy metrics, periodicity, downlink control/data/reference signal transmissions, single-stage measurements, or multi-stage measurements. Beam quality metric measurements may be based on SNR, E.sub.b/N.sub.o, RSSQ and CQI. Beam spatial information measurements may be based on angle of arrival (AoA). Beam energy metric measurements may be based on RSSI and wide-band AGC settings. Based on a measurement result, a UE may select at least one beam from a beam group of a beam class for uplink transmission using: a linkage between beam class used for the measurement and its associated beam class for uplink transmission, a calculation based on directional reciprocity, or a sweep of multiple selected uplink beams over a beam space based on the measurement; A UE may set a beam-specific power for a selected beam based on a measurement and other configurations including: expected power offset associated with measured beam class signaled by the network, uplink channel type and service intended for an uplink transmission, priority and the maximum limit of a selected beam class, maximum transmit 
selecting, based at least in part on the energy of each of the one or more transmit beams to be used by the wireless device, a receive beam corresponding to the one or more transmit beams (Paragraph [0097-0125] Beam correspondence determination. A UE 402 may determine a correspondence between a beam used for transmission (a transmit beam or uplink beam) and a beam used for reception (a receive beam or downlink beam), for at least one pair of a transmit beam and a receive beam. If such correspondence is determined, a UE 402 may determine that a transmit beam that is used for a first transmission from the UE 402 is a transmit beam corresponding to a reception beam used for receiving a second transmission. Such a receive beam may correspond to a receive beam that maximizes signal strength or quality when used to receive the second transmission. The following paragraphs describe such embodiments. beam correspondence between a transmit beam and a receive beam may not exist consistently due to implementation conditions (e.g., difference in TX and RX RF path) and/or operational conditions (e.g., temperature change, reference clock phase drift), such that determination of beam correspondence is dynamic; That is transmit and receive beams are identified, measurements are made with respect to one or more transmit beams and one or more transmit beams are identified based on the energy measurements. A beam correspondence between the transmit beam and the receive beam are determined and a receive beam is selected).
Marinier discloses identifying a transmit beam and receive beam correspondence. Marinier fails to explicitly disclose selecting a receive beam corresponding to the one or more transmit beams for performing a listen before talk procedure in an attempt to gain access to the 
However, Li more specifically teaches selecting a receive beam corresponding to the one or more transmit beams for performing a listen before talk procedure in an attempt to gain access to the transmission opportunity for the transmissions (Abstract; Paragraph [0006] Frequency band transmissions avoiding interference with other nodes in the shared frequency spectrum; Paragraph [0143-0150] The multiple beam directions may be a predefined group of beam directions, or a set of multiple beam directions, which may refer to a beam direction and at least may include the beam direction. It may show that the LBT may be implemented via monitoring a receiving signal. Therefore, the beam direction in the LBT may be the direction for receiving the beam. the corresponding relationship between the direction i and direction j may be preset, or configured. The received beam of the direction i may correspond to the transmitted beam of the direction j, i.e., the directions may completely correspond to each other; That is transmit beams are identified and corresponding receive beam relationships are determined for use in Listen before talk procedure for access to shared radio frequency spectrum to avoid interference; Figure 2; Paragraph [0143-0150] Relationship between received beams and transmission beams; The direction I (receive beams) of the LBT may be determined, the direction j (transmit beams) of the signal may be determined according to the direction i of the LBT, then the signal may be transmitted on this direction. In the following description, the direction i may be called an LBT direction, and the direction j may be called a signal transmitting direction);  
and performing the listen before talk procedure using the selected receive beam (Figure 2 and 16-20; Paragraph [0143-0152 and 0251-0253] A transmitting node may perform a first type of LBT (the first type of CCA) for a direction i. When first type of LBT of the direction i passes, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marinier with the teachings of Li. Li provides a solution in which directional LBT can be performed, when the LBT is performed before transmitting the signals, so that interference with other nodes on the UFB can be avoided and system gain can be improved. The performance of avoidance collision of the device based on SA is improved and the detection accuracy of the total received energy of the sub-band is improved (Li Abstract; Paragraph [0108-0109]).
Marinier in view of Li readily discloses the limitations of Claim 1 but fails to explicitly disclose the transmission opportunity for the transmissions.
However, the above mentioned limitation is known in the art as evidenced by Liu. Liu more specifically teaches selecting a receive beam corresponding to the one or more transmit beams for performing a listen before talk procedure in an attempt to gain access to the transmission opportunity for the transmissions; and performing the listen before talk procedure using the selected receive beam (Liu Paragraph [0072] Clear channel assessment and access to a channel occupancy time; The total time during which an equipment has transmissions on a given channel without re-evaluating the availability of that channel, is defined as the Channel Occupancy Time. The Channel Occupancy Time shall be in the range 1 ms to 10 ms and the minimum Idle Period shall be at least 5% of the Channel Occupancy Time used by the equipment for the current Fixed Frame Period. Figure 12 and 13; Paragraph [0104] the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marinier in view of Li with the teachings of Liu. Liu provides a solution for effective communications. In parallel with increasing the network resources by densifying the network, another way to increase the network resources is to utilize more and more usable spectrum resources, which include not only the licensed spectrum resources of the same type as the macro, but also the licensed spectrum resources of different type as the macro (e.g., the macro is a FDD cell but a small cell may use both FDD and TDD carriers), as well as unlicensed spectrum resources and shared-licensed spectrums (Liu Abstract; Paragraph [0002-0007 and 0062]).

Regarding Claim 2, Marinier in view of Li and Liu disclose the method of Claim 1. Marinier in view of Li and Liu further disclose determining that the receive beam is a widest beam corresponding to the one or more transmit beams, wherein selecting the receive beam is based at least in part on the receive beam being the widest beam corresponding to the one or more transmit beams (Li Paragraph [0145-0149] Relationship between the number of beams at the receiver and the number of beams at the transmitter, in which the widest beam corresponding to the transmit beam is used to determine the receive beam to be utilized in the listen before talk procedure. The number of received beams may be the same as, or different from the number of transmitted beams. For instance, the number of the received beams may be less than that of the transmitted beams and bandwidth of each received beam may be much broader. For instance, the 

Regarding Claim 13, Marinier in view of Li and Liu disclose the method of Claim 1. Marinier in view of Li and Liu further disclose wherein the transmissions comprise reference signal transmissions, control information transmissions, data transmissions, or a combination thereof (Li Figure 2 and 18-20; Paragraph [0037-0040 and 0253] the transmitting node is an eNB, transmitting the signals on the direction j includes: transmitting a Discovery Reference Signal (DRS) on the direction j; Liu Figure 13; Paragraph [0092] the station starts data transmission.).   

Regarding Claims 14, 15 and 26, see the rejection of Claims 1-3 and 13. Claims 14-16 and 26 are apparatus claims corresponding to the method of Claims 1-3 and 13 with the same features. Therefore the same rejection applies as the rejection of Claims 14-16 and 26.

Regarding Claims 27 and 28, see the rejection of Claims 1-3. Claims 27-29 are apparatus claims corresponding to the method of Claims 1-3 with the same features. Therefore the same rejection applies as the rejection of Claims 1-3.

Claim 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Li and Liu as applied to claim 1 and 14 above, and further in view of Chen et al. U.S. Patent Application Publication 2020/0221441, hereinafter Chen.

Regarding Claim 8 and 21, Marinier in view of Li and Liu disclose the method and apparatus of Claim 1 and 14. Marinier in view of Li and Liu fail to disclose wherein selecting the receive beam comprises: determining that the receive beam is quasi co-located with each of the one or more transmit beams; and selecting the receive beam for performing the listen before talk procedure based at least in part on the determining. 
However, Chen teaches wherein selecting the receive beam comprises: determining that the receive beam is quasi co-located with each of the one or more transmit beams; and selecting the receive beam for performing the listen before talk procedure based at least in part on the determining (Paragraph [0017-0019 and 0136] Determining a transmit beam of the to-be-transmitted PUCCH according to the quasi co-location relationship between the to-be-transmitted PUCCH and the uplink or downlink signal includes: when a signal quasi co-located with the to-be-transmitted PUCCH is an uplink signal, determining a transmit beam of the uplink signal as the transmit beam of the to-be-transmitted PUCCH; or when a signal quasi co-located with the to-be-transmitted PUCCH is a downlink signal, determining a receive beans of the downlink signal as the transmit beam of the to-be-transmitted PUCCH. When a signal quasi co-located with the to-be-transmitted PUCCH is a downlink signal, a receive beam of the downlink signal is determined as the transmit beam of the to-be-transmitted PUCCH, or a receive beam in a direction similar to that of a receive beam of the downlink signal may be determined as the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marinier in view of Li and Liu with the teachings of Chen. Chen provides a solution which enables sending the PUCCH to be transmitted by using the quasi-co- location relationship between the PUCCH to be transmitted and the uplink or downlink signal, thus improving communication performance in PUCCH transmission (Chen Abstract; Paragraph [002-0011]).

Claims 10, 11, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Li and Liu as applied to claim 1 above, and further in view of Novak et al. U.S. Patent Application Publication 2013/0170480, hereinafter Novak.

Regarding Claim 10 and 23, Marinier in view of Li and Liu disclose the method and apparatus of Claim 1 and 14. Marinier in view of Li and Liu fail to explicitly disclose wherein identifying the one or more transmit beams to be used for transmissions in the transmission opportunity comprises: identifying the one or more transmit beams to be used for at least a fraction of transmissions in the transmission opportunity of the shared radio frequency spectrum. 
However, Novak more specifically teaches wherein identifying the one or more transmit beams to be used for transmissions in the transmission opportunity comprises: identifying the one or more transmit beams to be used for at least a fraction of transmissions in the transmission opportunity of the shared radio frequency spectrum (Figure 6; Paragraph [0064] The resource blocks may also refer to other radio resources such as spatial dimensions, beams, spreading 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marinier in view of Li and Liu with the teachings of Novak. Novak provides quick and efficient manner for mobile station to communicate information to access point, obviating need for extended network access sequence requiring timing adjustments and negotiation for dedicated UL transmission resources (Novak Abstract; Paragraph [0003-0005 and 0024-0029]).

Regarding Claim 11 and 24, Marinier in view of Li, Liu and Novak disclose the method and apparatus of Claim 10 and 23. Marinier in view of Li, Liu and Novak further disclose wherein the at least the fraction of the transmissions in the transmission opportunity corresponds to at least a fraction of a number of symbols in the transmission opportunity (Novak Paragraph [0064] A mobile station (MS) selects a RA sequence and transmits the sequence during an RA opportunity. For example, RA opportunity `RA.sub.j` shown in FIG. 6 as occurring in transmission opportunity (i.e., time slot) `a` and using resource block `2`. In certain embodiments, the RA transmission opportunity 604 `a` does not require the entire duration of a . 

Allowable Subject Matter
Claims 9 and 22 are allowed.

Claims 4-7, 12, 17-20, 25 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 4, 17 and 30, the prior art of record fail to disclose alone or in any reasonable combination, as required by the dependent claims, “determining a maximum gain for receiving a transmission on each of the one or more transmit beams; identifying subsets of receive beams each corresponding to one of the one or more transmit beams, wherein the subset of receive beams corresponding to a transmit beam comprises receive beams each having a gain that is within a threshold of the maximum gain for receiving a transmission on the transmit beam; and identifying a set of receive beams available for performing the listen before talk procedure as a union of the subsets of receive beams.”
Claims 5-7, 18-20 and 31-32 would also be allowable since they depend upon indicated allowable base claim.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 12 and 25, the prior art of record fail to disclose alone or in any reasonable combination, as required by the dependent claims, “refraining from performing a listen before talk procedure for transmissions in a remainder of the transmission opportunity; or; and performing a one-shot listen before talk procedure for transmissions in the remainder of the transmission opportunity.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oteri et al. U.S. Patent Application Publication 2021/0058967 – Methods, Apparatus, and System Using Multiple Antenna Techniques for New Radio (NR) Operations in Unlicensed Bands

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414